Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 have been canceled.
Claims 19-38 currently pending. 
Specification and Abstract amendments have received and entered.
IDS filed on 12/11/2019 and 03/02/2020 have been entered and considered.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 22, 24, 26-27, 29, 31, 33-34, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2014/0168716, A1), in view of Abbo et al. (US 2017/0060531, A1). 

Regarding claim 19, King teaches an electronic device (at least Fig. 2 and para. 0064 teaches at least a mobile station 216 or computer 212 comprising an operating environment including said electronic device) comprising: 
a memory configured to store instructions (the memory of at least para. 0065); and 
a processor coupled to the memory (para. 0065), and 
configured to execute the instructions, which causes the electronic device to: 
photograph a document to obtain a first picture (a scanner 202/204 of para. 0064-0065, 0941 and Fig. 2 configured to scan said document at least once to obtain said first picture), 
wherein the document comprises a first text keyword and a second text keyword (Fig. 2 and para. 0941 clearly illustrates said document scanned obviously may comprise a first text keyword and a second text keyword);
record audio to obtain a voice file corresponding to the document (scanner 202/204 of para. 0064-0065, 0948 and Fig. 2 further configured to record audio to obtain a voice file corresponding to the document),
obtain, from the voice file, a first voice segment matching the first text keyword and a second voice segment matching the second text keyword (para. 0923, and 0941  further illustrates, as would be appreciated in the art, recorded audio annotations and retrieved audio files of further Fig. 32 are specific to scanned text portions and locations in the documents, implying obviously said first voice 
display a second picture (Fig. 32 further teaches displayed plurality of text images or pictures), 
wherein a first play button is displayed and wherein a second play button is displayed (para. 0927-0928 further teaches the mu includes first play button and second play button that maybe selected by a user); 
detect a first user input on the first play button (the system as implied in at least para. 0927-0928 further adapted to sense if selected by the user a press play button signal as in a case said detect first user input on the first play button);
play, in response to the first user input, the first voice segment (the system likewise in further at least para. 0927-0928 further adapted to play, in response to said first user input, the first voice annotation or segment if desired);
detect a second user input on the second play button (the system further likewise in further at least para. 0927-0928 further adapted as understood in the art to further detect a second user input on the second play button 103 or the like);
and play, in response to the second user input, the second voice segment (the system further likewise in further at least para. 0927-0928 further adapted as implied and as understood in the art to further play, in response to said second user input, play the plurality of second annotations the second voice segment).
specifically together with the first text keyword in the second picture, and wherein said second play button is displayed specifically together with the second text keyword in the second picture; detect a first user input on the first play button; 
play, in response to the first user input, the first voice segment; detect a second user input on the second play button; and play, in response to the second user input, the second voice segment. 
   Abbo teaches in at least Fig. 3 and para. 0022-0024, and 0030 obtained voice files 1300 pertaining to at least text data information, and synchronizing or mapping the text data to voice file segments, at least one of a plurality of presented text image 1200, and 1210 is displayed further in at least para. 0024 and Fig. 3, together with a first displayed play button including a forward play section and a backward play section together with the first text keyword in the text images comprising obviously said second picture, and the system of Fig.3, para. 0024, and 0030 to receive based on detected a first user play instruction on the first play button and play, in response to said first user input, and/or in response to the second user, playing of said first voice segment and/or second voice segment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo to include specifically said first play button displayed specifically together wherein said second play button displayed specifically together with the second text keyword in the second picture and detect said first user input on the first play button, said play, and said detect second user input on the second play button and said play, as discussed above, where the plurality of displayed first play and second play button specifically arranged on the display nearby displayed respective keyword text picture for playing a voice audio of said respective keyword text picture appeared to be a matter of convenience, as Abbo clearly further illustrates a case of said displayed text image together with at least one displayed play button, as the duplication of displayed play buttons singularly configured for each respective displayed text image would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, which would have been realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.
wherein the instructions further cause the electronic device to: recognize text information in the first picture (para. 0941, 0946, 0949 further teaches recognizing scanned text information in either text annotations or comments images or pictures);
and extract first key information of the text information, wherein the first key information comprises a text keyword set and word frequency corresponding to each text, keyword (text recognition in at least para. 0941, 0946, 0949  is further understood in at least para. 0657 to include key text extraction and further in at least 0395 and 0228 to comprise identified word frequency corresponding to each text, keyword and extract text anchor locations or first key information of the text information, wherein said first key information comprises a text keyword set and word frequency corresponding to each text illustrated in at east para. 0395); 
wherein the word frequency is a quantity of occurrence times of each text keyword in the document (para. 0228, 0395).  

   Regarding claim 22 (according to claim 20), King further teaches wherein the voice file comprises a voice keyword set and a voice segment corresponding to each voice keyword in the voice keyword set (para. 0481 further illustrates scanned and recorded data include at voice keyword set including at least voice data, voice captured text, time information and said audio file comprises as implied a voice annotation or segment corresponding to each voice keyword in the voice keyword set).

   Regarding claim 24 (according to claim 19), King further teaches wherein the instructions further cause the electronic device to: obtain a first coordinate position of the first text keyword in the second picture (on the documents or on a displayed image, the user of at least para. 0663 may designate of a picture text image, first or beginning coordinate position of the first text keyword);  
and obtain a second coordinate position of the second text keyword in the second picture (the user of further para. 0663 further configured to indicate on a displayed image an end position as said second coordinate position of the second text keyword in the second picture).

   Regarding claim 26, King teaches in at least para. 0940 and Fig. 30 a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor, cause an apparatus to:  photograph a document to obtain a first picture (a scanner 202/204 of para. 0064-0065, 0941 and Fig. 2 configured to scan said document at least once to obtain said first picture), 

record audio to obtain a voice file corresponding to the document (scanner 202/204 of para. 0064-0065, 0948 and Fig. 2 further configured to record audio to obtain a voice file corresponding to the document),
obtain, from the voice file, a first voice segment matching the first text keyword and a second voice segment matching the second text keyword (para. 0923, and 0941  further illustrates, as would be appreciated in the art, recorded audio annotations and retrieved audio files of further Fig. 32 are specific to scanned text portions and locations in the documents, implying obviously said first voice segment of the audio matching displayed first text keyword of at least Fig. 32 and plurality of second voice segment matching the second text keyword); 
display a second picture (Fig. 32 further teaches displayed plurality of text images or pictures), 
wherein a first play button is displayed and wherein a second play button is displayed (para. 0927-0928 further teaches the mu includes first play button and second play button that maybe selected by a user); 

play, in response to the first user input, the first voice segment (the system likewise in further at least para. 0927-0928 further adapted to play, in response to said first user input, the first voice annotation or segment if desired);
detect a second user input on the second play button (the system further likewise in further at least para. 0927-0928 further adapted as understood in the art to further detect a second user input on the second play button 103 or the like);
and play, in response to the second user input, the second voice segment (the system further likewise in further at least para. 0927-0928 further adapted as implied and as understood in the art to further play, in response to said second user input, play the plurality of second annotations the second voice segment).
    However, King is silent regarding wherein said first play button is displayed specifically together with the first text keyword in the second picture, and wherein said second play button is displayed specifically together with the second text keyword in the second picture; detect a first user input on the first play button; 
play, in response to the first user input, the first voice segment; detect a second user input on the second play button; and play, in response to the second user input, the second voice segment. 
play, in response to said first user input, and/or in response to the second user, playing of said first voice segment and/or second voice segment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo to include specifically said first play button displayed specifically together with the first text keyword in the second picture, and wherein said second play button displayed specifically together with the second text keyword in the second picture and detect said first user input on the first play button, said play, and said detect second user input on the second play button and said play, as discussed above, where the plurality of displayed first play and second play button specifically arranged on the display nearby displayed respective keyword text picture for playing a voice audio of said respective keyword text picture appeared 

   Regarding claim 27 (according to claim 26), King further teaches wherein the instructions further cause the apparatus to: recognize text information in the first picture (para. 0941, 0946, 0949 further teaches recognizing scanned text information in either text annotations or comments images or pictures);
and extract first key information of the text information, wherein the first key information comprises a text keyword set and word frequency corresponding to keyword (text recognition in at least para. 0941, 0946, 0949  is further understood in at least para. 0657 to include key text extraction and further in at least 0395 and 0228 to comprise identified word frequency corresponding to each text, keyword and extract text anchor locations or first key information of the text information, wherein said first key information comprises a text keyword set and word frequency corresponding to each text illustrated in at east para. 0395); 
wherein the word frequency is a quantity of occurrence times of each text keyword in the document (para. 0228, 0395).  

   Regarding claim 29 (according to claim 27), King further teaches wherein the voice file comprises a voice keyword set and a voice segment corresponding to each voice keyword in the voice keyword set (para. 0481 further illustrates scanned and recorded data include at voice keyword set including at least voice data, voice captured text, time information and said audio file comprises as implied in at least para. 0481 a voice annotation or segment corresponding to each voice keyword in the voice keyword set).

   Regarding claim 31 (according to claim 26), King further teaches wherein the instructions further cause the electronic device to: obtain a first coordinate position of the first text keyword in the second picture (on the documents or on a displayed 
and obtain a second coordinate position of the second text keyword in the second picture (the user of further para. 0663 further configured to indicate on a displayed image an end position as said second coordinate position of the second text keyword in the second picture).

     Regarding claim 33, King teaches in at least para. 0064-0065, and 0941 an image and voice processing, method comprising: 
photographing a document to obtain a first picture (a scanner 202/204 of para. 0064-0065, 0941 and Fig. 2 configured to scan said document at least once to obtain said first picture), 
wherein the document comprises a first text keyword and a second text keyword (Fig. 2 and para. 0941 clearly illustrates said document scanned obviously may comprise a first text keyword and a second text keyword);
recording audio to obtain a voice file corresponding to the document (scanner 202/204 of para. 0064-0065, 0948 and Fig. 2 further configured to record audio to obtain a voice file corresponding to the document),
obtaining, from the voice file, a first voice segment matching the first text keyword and a second voice segment matching the second text keyword (para. 0923, and 
displaying a second picture (Fig. 32 further teaches displayed plurality of text images or pictures), 
 wherein a first play button is displayed and wherein a second play button is displayed (para. 0927-0928 further teaches the mu includes first play button and second play button that maybe selected by a user); 
detecting a first user input on the first play button (the system as implied in at least para. 0927-0928 further adapted to sense if selected by the user a press play button signal as in a case said detect first user input on the first play button);
play, in response to the first user input, the first voice segment (the system likewise in further at least para. 0927-0928 further adapted to play, in response to said first user input, the first voice annotation or segment if desired);
detecting a second user input on the second play button (the system further likewise in further at least para. 0927-0928 further adapted as understood in the art to further detect a second user input on the second play button 103 or the like);
play, in response to the second user input, the second voice segment (the system further likewise in further at least para. 0927-0928 further adapted as implied and as understood in the art to further play, in response to said second user input, play the plurality of second annotations the second voice segment).
    However, King is silent regarding wherein said first play button is displayed specifically together with the first text keyword in the second picture, and wherein said second play button is displayed specifically together with the second text keyword in the second picture; detecting said first user input on the first play button; play, in response to the first user input, the first voice segment; detecting said second user input on the second play button; and play, in response to the second user input, the second voice segment. 
   Abbo teaches in at least Fig. 3 and para. 0022-0024, and 0030 obtained voice files 1300 pertaining to at least text data information, and synchronizing or mapping the text data to voice file segments, at least one of a plurality of presented text image 1200, and 1210 is displayed further in at least para. 0024 and Fig. 3, together with a first displayed play button including a forward play section and a backward play section together with the first text keyword in the text images comprising obviously said second picture, and the system of Fig.3, para. 0024, and 0030 to receive based on detected a first user play instruction on the first play button and play, in response to said first user input, and/or in response to the specifically together with the first text keyword in the second picture, and wherein said second play button displayed specifically together with the second text keyword in the second picture and detect said first user input on the first play button, said play, and said detect second user input on the second play button and said play, as discussed above, where the plurality of displayed first play and second play button specifically arranged on the display nearby displayed respective keyword text picture for playing a voice audio of said respective keyword text picture appeared to be a matter of convenience, as Abbo clearly further illustrates a case of said displayed text image together with at least one displayed play button, as the duplication of displayed play buttons singularly configured for each respective displayed text image would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, which would have been realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based 

   Regarding claim 34 (according to claim 33), King further teaches wherein the further comprising: recognizing text information in the first picture (para. 0941, 0946, 0949 further teaches recognizing scanned text information in either text annotations or comments images or pictures);
 and extracting first key information of the text information, wherein the first key information comprises a text keyword set and word frequency corresponding to each text keyword (text recognition in at least para. 0941, 0946, 0949  is further understood in at least para. 0657 to include key text extraction and further in at least 0395 and 0228 to comprise identified word frequency corresponding to each text, keyword and extract text anchor locations or first key information of the text information, wherein said first key information comprises a text keyword set and word frequency corresponding to each text illustrated in at east para. 0395); 
wherein the word frequency is a quantity of occurrence times of each text keyword in the document (para. 0228, 0395).  
 

   Regarding claim 36 (according to claim 34), King further teaches wherein the voice file comprises a voice keyword set and a voice segment corresponding to each voice keyword (para. 0481 further illustrates scanned and recorded data include at voice keyword set including at least voice data, voice captured text, time information and said audio file comprises as implied in at least para. 0481 a voice annotation or segment corresponding to each voice keyword in the voice keyword set).

   Regarding claim 38 (according to claim 33), King further teaches wherein further comprising: obtaining a first coordinate position of the first text keyword in the second picture (on the documents or on a displayed image, the user of at least para. 0663 may designate of a picture text image, first or beginning coordinate position of the first text keyword);  
and obtaining a second coordinate position of the second text keyword in the second picture (the user of further para. 0663 further configured to indicate on a displayed image an end position as said second coordinate position of the second text keyword in the second picture).

Claims 21, 28, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Abbo, and further in view of Flores et al. (US 9900632, A1). 

    Regarding claim 21 (according to claim 20), King further teaches wherein the instructions further cause the electronic device to: map the first voice segment to the first text keyword, and map the second voice segment to the second text keyword (para. 0946 and 0949 further teaches as understood in the art associated audio files with associated scanned text portions comprising understoodly said map first voice segment to the first text keyword, and map second voice segment to the second text keyword).
    However, King in view of Abbo are silent regarding specifically said map  first voice segment to the first text keyword, when the word frequency of the first text keyword is greater than a threshold; and map second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold.  
    Flores teaches in at least lines 61-67 of Col. 3 and lines 1-11 of Col. 4 and Abstract received audio data corresponding scan text data, the system further display as implied in at least lines 1-8 of Col. 2 a mapping result of keyword text to voice data, when the word frequency of said first text keyword is greater than a threshold; and map second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold, as discussed above, where the system of at least King in view of Abbo, and further in view of Flores are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, one skill in the art would further appreciate said played audio data needs to correspond to received text data, and further mapping of said text data is understoodly preferable that the extracted keywords frequency of appearance from the received text  further understoodly exceeds a set threshold where a confidence level of said extracted keyword existed from the retrieved text is high thereby a better match and mapping maybe obtained corresponding to played vocal text associated with the extracted text, which mapping algorithms maybe further realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations o it for use in either the same field or a different 

    Regarding claim 28 (according to claim 27), King further teaches wherein the instructions further cause the apparatus to: map the first voice segment to the first text keyword, and map the second voice segment to the second text keyword (para. 0946 and 0949 further teaches as understood in the art associated audio files with associated scanned text portions comprising understoodly said map first voice segment to the first text keyword, and map second voice segment to the second text keyword).
    However, King in view of Abbo are silent regarding specifically said map  first voice segment to the first text keyword, when the word frequency of the first text keyword is greater than a threshold; and map second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold.  
    Flores teaches in at least lines 61-67 of Col. 3 and lines 1-11 of Col. 4 and Abstract received audio data corresponding scan text data, the system further display as implied in at least lines 1-8 of Col. 2 a mapping result of keyword text to threshold; and map second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold, as discussed above, where the system of at least King in view of Abbo, and further in view of Flores are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, one skill in the art would further appreciate said played audio data needs to correspond to received text data, and further mapping of said text data is understoodly preferable that the extracted keywords frequency of appearance from the received text  further understoodly exceeds a set threshold where a confidence level of said extracted keyword existed from the retrieved text is high thereby a better match and mapping maybe obtained corresponding to played vocal text associated with the extracted text, which mapping algorithms maybe further realized, according to known methods to yield predictable results since known work in one field of 

    Regarding claim 35 (according to claim 34), King further teaches wherein mapping the first voice segment to the first text keyword, and mapping the second voice segment to the second text keyword (para. 0946 and 0949 further teaches as understood in the art associated audio files with associated scanned text portions comprising understoodly said map first voice segment to the first text keyword, and map second voice segment to the second text keyword).
    However, King in view of Abbo are silent regarding specifically said mapping  first voice segment to the first text keyword, when the word frequency of the first text keyword is greater than a threshold; and mapping second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold.  
    Flores teaches in at least lines 61-67 of Col. 3 and lines 1-11 of Col. 4 and Abstract received audio data corresponding scan text data, the system further display as implied in at least lines 1-8 of Col. 2 a mapping result of keyword text to threshold; and mapping second voice segment to the second text keyword, when the word frequency of the second text keyword is greater than the threshold, as discussed above, where the system of at least King in view of Abbo, and further in view of Flores are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, one skill in the art would further appreciate said played audio data needs to correspond to received text data, and further mapping of said text data is understoodly preferable that the extracted keywords frequency of appearance from the received text  further understoodly exceeds a set threshold where a confidence level of said extracted keyword existed from the retrieved text is high thereby a better match and mapping maybe obtained corresponding to played vocal text associated with the extracted text, which mapping algorithms maybe further realized, according to known methods to yield predictable results since known .

Claims 23, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Abbo, and further in view of Goktekin et al. (US 2011/0267490, A1). 

     Regarding claim 23 (according to claim 19), King in view of Abbo are silent regarding specifically said the instructions further cause the electronic device to: calibrate the first picture; and recognize the first picture to obtain text information. 
    Goktekin teaches in at least Abstract displayed extracted text information, and further in at least para. 0005 text data from a displayed image is captured as said first picture, rotated picture in further para. 0005 indicative of the calibrated image, and text obviously subsequently recognize text from said first text picture to obtain said text information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo, and further in view of Goktekin to include specifically obtain text information, as discussed above, where the system of at least King in view of Abbo, and further in view of Goktekin are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, as one skill in the art would further appreciate a case that captured screen data including at least displayed textual image data, when captured may need to be adjusted, rotated, corrected or calibrated, wherein subsequently the system may recognize said text by known means where they maybe subsequently displayed to a user via display means, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations o it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 30 (according to claim 26), King in view of Abbo are silent regarding specifically said the instructions further cause the electronic device to: calibrate the first picture; and recognize the first picture to obtain text information. 
obtain said text information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo, and further in view of Goktekin to include specifically instructions further cause the electronic device to: calibrate the first picture and recognize the first picture to obtain text information, as discussed above, where the system of at least King in view of Abbo, and further in view of Goktekin are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, as one skill in the art would further appreciate a case that captured screen data including at least displayed textual image data, when captured may need to be adjusted, rotated, corrected or calibrated, wherein subsequently the system may recognize said text by known means where they maybe subsequently displayed to a user via display means, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations o it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using 

     Regarding claim 37 (according to claim 33), King in view of Abbo are silent regarding specifically said the instructions further cause the electronic device to: calibrating the first picture; and recognizing the first picture to obtain text information. 
    Goktekin teaches in at least Abstract displayed extracted text information, and further in at least para. 0005 text data from a displayed image is captured as said first picture, rotated picture in further para. 0005 indicative of the calibrated image, and text obviously subsequently recognize text from said first text picture to obtain said text information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo, and further in view of Goktekin to include specifically said calibrating  first picture and said recognizing first picture to obtain text information, as discussed above, where the system of at least King in view of Abbo, and further in view of Goktekin are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, as one skill in the art would further appreciate a case that captured screen data including at least displayed textual image data, when captured may need to be .

Claims 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Abbo, and further in view of Reynolds et al. (US 2015/0012270, A1). 

     Regarding claim 25 (according to claim 24), King in view of Abbo are silent regarding wherein the first play button corresponds to the first coordinate position and the second play button corresponds to the second coordinate position. 
    Reynolds teaches in at least para. 0046 stored indication of a beginning and ends of recorded files where a first play button in at least Figs. 3, and 8 plays at least audio corresponding to a first play coordinate position and an understood second corresponds to the first coordinate position and said second play button corresponds to the second coordinate position, as discussed above, where the system of at least King in view of Abbo, and further in view of Reynolds, are in the same field of endeavor of displaying textual data to a user and played audio data to said user via the display device, as one skill in the art would further appreciate the playing of said text audio data would require the system to determine a play start location or coordinate and at least a play end coordinate or the like, one skill in the art would further appreciate the mere duplication of displayed play buttons singularly for each said coordinate position appeared to be a matter of design choice, as a single button with a forward and backward position would perform equally well, said duplication as understood would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, which would have been realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in 

     Regarding claim 32 (according to claim 31), King in view of Abbo are silent regarding wherein the first play button corresponds to the first coordinate position and the second play button corresponds to the second coordinate position. 
    Reynolds teaches in at least para. 0046 stored indication of a beginning and ends of recorded files where a first play button in at least Figs. 3, and 8 plays at least audio corresponding to a first play coordinate position and an understood second play button of at least Figs. 3, and 8 may obviously play remaining content corresponds to the second coordinate position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King in view of Abbo, and further in view of Reynolds to include specifically said first play button corresponds to the first coordinate position and said second play button corresponds to the second coordinate position, as discussed above, where the system of at least King in view of Abbo, and further in view of Reynolds, are in the same field of endeavor of displaying textual data to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/6/2021